PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/846,717
Filing Date: 19 Dec 2017
Appellant(s): Swamidas et al.



__________________
Matteo D. Pedini
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 1, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 26, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-11, and 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed a judicial exception (i.e., an abstract idea) without significantly more. 

Step 1 – Statutory Categories
As indicated in the preamble of the claim, the examiner finds the claim is directed to a process, machine, manufacture, or composition of matter.
Step 2A – Prong 1: was there a Judicial Exception Recited

receiving,





Claim 1 is directed to a series of steps for evaluating a parts list for materials of concern, which is a concept that can be performed in the human mind (including an observation, evaluation, judgment, opinion) and thus grouped as a mental processes.  The mere nominal recitation of a web application platform, memory, and processor does not take the claim out of being considered a mental processes.  Thus the claim recites and abstract idea.

Step 2A – Prong 2: Can the Judicial Exception Recited be integrated into a practical application

Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) 

This judicial exception is not integrated into a practical application because the web application platform, memory, and processor are merely generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply the abstract idea on a generic computer.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea. (MPEP 2106.05(f))

Step 2B – Significantly More Analysis


Independent Claims 7 and 13 recite a computer program product and system that perform substantially the same steps as Claim 1, and are thus rejected for the same reasons as stated in the rejection of Claim 1.

Dependent Claims 2-5, 8-11, and 14-17 depend from rejected Claims 1, 7,and 13, respectively, and fail to provide additional elements that are sufficient to amount to significantly more than the judicial exception of the Claim from which they depend.  Therefore Claims 2-5, 8-11, and 14-17 are rejected for the same reasons as stated in the rejection of Claims 1, 7, and 13 from which they depend.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. 2008/0154749 D’hooghe, in view of US Pat. Pub. 2015/0100533 Daulton.

As per Claims 1, 7, and 13, D’hooghe discloses a computer-implemented method, computer program product, and system of a web application platform stored on a memory and executed by a processor coupled to the memory, the computer-implemented method, computer program product, and system comprising:
receiving, by the web application platform, a parts list as an input (D’hooghe: [0131], product lifecycle manager data will contain at least a bill of materials (BOM) for a given product, which lists the various parts that make up the product); 

automatically producing, by the web application platform, material of concern data for the parts list based on the comparison of the attributes (D’hooghe: [0104], specifications are a list of the items characteristics, and may include a list of substances of concern, and for each substance a threshold value); 
automatically evaluate, by the web application platform, the material of concern data against at least one preset material of concern list (D’hooghe: [0162]-[0166], each of the component’s substances are checked to see if it they are compliant); and 
automatically outputting a quantification result based on the evaluation of the material of concern data against the at least one preset material of concern list (D’hooghe: [0199]-[0200], product management systems quickly inspect a product and see what portions of the product are in compliance with a given set of regulations, and what are not.  Each component is listed indicating if they are in compliance or not).

D’hooghe fails to disclose a computer-implemented method, computer program product, and system of a web application platform stored on a memory and executed by a processor coupled to the memory, the computer-implemented method, computer program product, and system comprising:


Daulton teaches a computer-implemented method, computer program product, and system of a web application platform stored on a memory and executed by a processor coupled to the memory, the computer-implemented method, computer program product, and system comprising:
the quantification result including a numerical value indicative of an amount that meets the data standard of at least one material of concern included in the material of concern data (Daulton: [0038]-[0039], evaluates substances against pre-existing standards to determine whether they will meet the standards).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify D’hooghe to include a data standard for the material of concern as taught by Daulton, with the evaluation of material of concern data against at least one preset material of concern list as taught by D’hooghe with the motivation of providing an integrated tool for assessing the intrinsic properties of new and existing substances and provide an excellent understating of the existing or potential level of worldwide regulatory burden a product may present (Daulton: [0022], lines 1-8).

As per Claims 2, 8, and 14, D’hooghe discloses the computer-implemented method, computer program product, and system, wherein the parts list comprises a bill of 

As per Claims 3, 9, and 15, D’hooghe discloses the computer-implemented method, computer program product, and system, wherein the attributes of the parts list comprise characteristics and features extracted from engineering drawings for each part of the parts list (D’hooghe: [0056]).

As per Claims 4, 10, and 16, D’hooghe discloses the computer-implemented method, computer program product, and system, wherein the data standards are predefined in libraries of the web application platform (D’hooghe: [0049]).

As per Claims 5, 11, and 17, D’hooghe discloses the computer-implemented method, computer program product, and system, wherein the material of concern data comprises at least a material of concern substance name, a chemical abstract service number, and a weight percentage for each part of the parts list (D’hooghe: [0135]).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner: 

Pursuant to the entered claims dated September 20, 2020 the 35 USC 101 rejection of Claims 7-11 for failing to recite a “non-transitory” computer readable storage medium is withdrawn.


RESPONSE TO ARGUMENTS
Applicant's arguments filed February 1, 2021 have been fully considered but they are not persuasive. 

35 U.S.C. 101 Rejection
Examiner notes that applicant has not challenged the 35 U.S.C. 101 – subject matter eligibility rejection of Claims 1-5, 7-11, and 13-17.

35 U.S.C. 103 Rejection
Appellant argues that cited prior art, US Pat Pub No. 2008/0154749 “D’hooghe” and US Pat. Pub. No. 2015/0100533 “Daulton”, fail to teach or suggest “automatically outputting a quantification result based on the evaluation of the material of concern data against the at least one preset material of concern list, the quantification result including a numerical value indicative of an amount that meets the data standard of at least one material of concern included in the material of concern data,” as recited by Claim 1 and similarly recited in independent claims 7 and 13. (Bolding for emphasis)

Applicant cites paragraphs 0027, 0035, 0040, and FIG 1, operation 125 of the Specification for support the limitation.  These paragraphs include comparisons and evaluations of the parts and/or products to output quantification results indicating whether the products meet preset standard. The quantification result can be a consolidated report that includes the automated MOC analysis and assessment of the parts list, and a web application platform can comprise inbuilt logic and tools to perform evaluations to quantify 

D’hooghe discloses a Product Lifecycle Management (PLM) system with a product governance and compliance module (PG&C module) to cross-correlate product material data (material of concern data) with standards and government regulations (material of concern list) (D’hooghe: [0053]).  D’hooghe discloses a list of substances of regulatory interest and their allowed thresholds (D’hooghe: [00138]).  Compliance is calculated by examining the bill of substances of each part and calculating parts per million (PPM) of the various substances, and matches this with the allowed regulatory specification parts per million, and determines if the item is compliant (D’hooghe: [0149]).  The PLM system as taught by D’hooghe allows quick inspection of a product to see what portions of the product are in compliance with a given set of regulations, and what portions are not (D’hooghe: [00199]-[0200]).  Thus it is clear that D’hooghe provides a result of the evaluation of the material of concern data (bill of substances/materials) against a preset material of concern list (regulations/standards).  In Figures 7 and 9 quantities of material of concern are compared to accepted quantities of the regulation or standard, and shows whether the part is compliant or non-compliant.  In this way D’hooghe discloses a numerical value being indicative of an amount that meets the data standard.
Additionally, Daulton teaches a chemical assessment or evaluation method to evaluate chemical substances and products using a quantitative process including a review of regulatory requirements (Daulton: [0030]).  Daulton evaluates available data .  


Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/REVA R MOORE/Examiner, Art Unit 3687                                                                                                                                                                                                        
Conferees:
/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687        
                                                                                                                                                                                                /JASON S TIEDEMAN/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.